DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it begins with “The present invention” and refers to “the present invention” which is inherent to the application.   Correction is required.  See MPEP § 608.01(b).

Election/Restrictions
Claims 15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/22.

Drawings
The drawings are objected to because:  
figure 2 labels both rake rotors as 21, while one should be labeled as 21 and the other as 21’
figure 2 labels the arms of both rake head as 22, while one should be labeled as 22 and the other as 22’
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The disclosure is objected to because of the following informalities:
Page 12 lines 1-2 state that Fig. 4 shows the shields in a raised position. However, Fig. 4 shows the shields in a lowered position.
Page 12 lines 7-8 states that Fig. 7 shows the shields in a raised position. However, Fig. 7 does not include the shields. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15, 21, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said second end" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to read “said opposite end” to correspond with “an opposite end” set forth in claim 9 line 3. 
The term “up to about one hundred fifteen degrees” in claim 9, final line, is a relative term which renders the claim indefinite. The term “up to about one hundred fifteen degrees” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this term is interpreted to mean anywhere from 0 degrees to 115 degrees. Claims 21 is rejected on the same grounds. 
The term “as much as about five degrees” in claim 11, line 2 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this term is interpreted to mean anywhere from 0 degrees to five degrees. Claim 24 is rejected on the same grounds. 
The term “as much as about forty five degrees” in claim 11, line 3 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this term is interpreted to mean anywhere from 0 degrees to 45 degrees. Claim 24 is rejected on the same grounds.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 15, 16, 21-24, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ungruh (EP 1108352 A1).

Regarding claim 9, Ungruh discloses a cross member (the member joining 10 and 15) for supporting a dual rotary raking machine comprising an elongated member having a first end section (22) hingedly attached (via 15’) to a central section and an opposite end section (21) hingedly attached (via 15) to said central section, 
a first piston (not shown, paragraph 14, lines 3-6) attached to said first end section and to said central section, a second piston (not shown, paragraph 14, lines 3-6) attached to said second end section and to said central section, wherein operation of each of said first and second pistons causes each of said first and second end sections to rotate between a generally horizontal position of about zero degrees (see Fig. 1, 2) and an upward position up to about one hundred fifteen degrees (see Fig. 3, 4, also claim 1, the upward position is approximately vertical). 

Regarding claim 10, Ungruh discloses the cross member of claim 9 further comprising a first support arm (7’) pivotally mounted to said first end section, and a second support arm (7) pivotally mounted to said second end section, a third piston (16’) attached to said first end section and to said first support arm, a fourth piston (16) attached to said second end section and to said second support arm, wherein operation of each of said third and fourth pistons causes each of said first and second arms to rotate laterally along a horizontal plane between an inward retracted position and an outward extended position (paragraph 10, lines 1-3).

Regarding claim 11, Ungruh discloses the cross member of claim 10, said inward retracted position may be as much as about five degrees from a centerline (see Fig. 2), and said outward extended position may be as much as about forty-five degrees from said centerline (see Fig. 1).

Regarding claim 16, Ungruh discloses a dual rotary raking machine comprising: 
a. a horizontally oriented elongated cross member (the member joining 10 and 15) having a centrally located bracket (8) for attachment to the back of a vehicle; 
b. a first extension having (22) a first end attached to one end of said cross member using a first hinge (15’), and a second end pivotally attached to a first support arm (7’); 
c. a first piston (not shown, paragraph 14, lines 3-6) having one end attached to said cross member and an opposite end attached to said first extension for imparting motion to said first extension around said first hinge; 
d. a second extension (21) having a first end attached to an opposite end of said cross member using a second hinge (15), and a second end pivotally attached to a second support arm (7); 

f. a first rotary raking machine (4’) pivotally attached to said first support arm; 
g. a third piston (16’) having one end attached to said first extension and an opposite end attached to said first support arm for imparting lateral motion to said first support arm; 
h. a second rotary (4) raking machine pivotally attached to said second support arm; and 
i. a fourth piston (16) having one end attached to said second extension and an opposite end attached to said second support arm for imparting lateral motion to said second support arm.

Regarding claim 21, Ungruh discloses the raking machine of claim 16 wherein operation of each of said first and second pistons causes each of said first and second extensions to rotate (paragraph 14) between a generally horizontal position (see Fig. 1, 2) of about zero degrees and an upward position of up to about one hundred fifteen degrees (see Fig. 3, 4).

Regarding claim 22, Ungruh discloses the raking machine of claim 16 wherein operation of each of said first and second pistons causes each of said first and second extensions to rotate from a generally horizontal position to a generally vertical position (claim 1, the upward position shown in Fig. 3, 4 is approximately vertical).

Regarding claim 23, Ungruh discloses the raking machine of claim 16 wherein operation of each of said third and fourth pistons causes each of said first and second arms to rotate along a horizontal plane between an inward retracted position and an outward extended position (paragraph 10, lines 1-3).

Regarding claim 24, Ungruh discloses the raking machine of claim 23 wherein said inward retracted position may be as much as about five degrees from a centerline (see Fig. 2), and said outward extended position may be as much as about forty-five degrees from said centerline (see Fig. 1).

Regarding claim 26, Ungruh discloses a method for collapsing the dual rotary raking machine of claim 16 for storage or transport comprising the steps of: 
a. activating said first piston to raise said first extension upward to an angle of between ninety degrees and one hundred fifteen degrees (paragraph 14 lines 3-6, claim 1 final four lines); and 
b. activating said second piston to raise said second extension upward to an angle of between ninety degrees and one hundred fifteen degrees (both pistons are activated, paragraph 14 lines 3-6, claim 1 final four lines).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ungruh (EP 1108352 A1).

Regarding claim 12, Ungruh discloses the cross member of claim 9. Ungruh further discloses that the third and fourth pistons are able to lock the first and second support arms in the transport 
Ungruh does not disclose a first locking mechanism between said first end section and said central section, and a second locking mechanism between said second end section and said central section for temporarily holding said end sections in place relative to said central section.
It would be obvious to one of ordinary skill in the art to provide the first and second cylinders disclosed by Ungruh with the locking capability of the third and fourth cylinders, since the first and second cylinders are also used to move the apparatus into a transport position. 

Regarding claim 17, Ungruh discloses the raking machine of claim 16 further. Ungruh further discloses that the third and fourth pistons are able to lock the first and second support arms in the transport position (paragraph 10, lines 4-6, also claim 6), and the first and second cylinders are used to move the first and second end sections into a transport position (paragraph 14 lines 3-6).
Ungruh does not disclose a first locking mechanism between said first extension and said cross member, and a second locking mechanism between said second extension and said cross member for temporarily holding said extensions in place relative to said cross member.
It would be obvious to one of ordinary skill in the art to provide the first and second cylinders disclosed by Ungruh with the locking capability of the third and fourth cylinders, since the first and second cylinders are also used to move the apparatus into a transport position. 

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ungruh in view of Cornelius (EP 0257697 A1).

Regarding claim 13, Ungruh discloses the cross member of claim 10. 

In the same field of endeavor, Cornelius discloses a hayrake arm (53) having a joint (75), with a shock absorber (91) provided across the joint for suppressing unwanted shocks caused by crop thrown against the rake tines, but allowing minimal shocks to remove crushed crop stuck to the rake tines (col 11 lines 25-44). 
It would be obvious to one of ordinary skill in the art to provide the first and second support arms disclosed by Ungruh with joints having shocks, as disclosed by Cornelius, as a way of controlling shocks received by the rake, and loosening crushed crop. 

Regarding claim 18, Ungruh discloses the raking machine of claim 16. 
Ungruh does not disclose a first joint on said first support arm, a second joint on said second support arm, a first shock absorber provided across said first joint, and a second shock absorber provided across said second joint.
In the same field of endeavor, Cornelius discloses a hayrake arm (53) having a joint (75), with a shock absorber (91) provided across the joint for suppressing unwanted shocks caused by crop thrown against the rake tines, but allowing minimal shocks to remove crushed crop stuck to the rake tines (col 11 lines 25-44). 
It would be obvious to one of ordinary skill in the art to provide the first and second support arms disclosed by Ungruh with joints having shocks, as disclosed by Cornelius, as a way of controlling shocks received by the rake, and loosening crushed crop. 


Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ungruh in view of Knusting (US 4166352 A).

Regarding claim 14, Ungruh discloses the cross member of claim 10 further comprising a first raking machine (4’) mounted to said first support arm, and, and a second raking machine (4) mounted to said second support arm.
Ungruh does not disclose at least one first shielding bar attached to and extending perpendicularly out from said first support arm above a forward portion of said first raking machine, and at least one second shielding bar attached to and extending perpendicularly out from said second support arm above a forward portion of said second raking machine.
In the same field of endeavor, Knusting discloses shielding bars (127, 128) extending perpendicularly out from support arms above forward portions of raking machines to guard the rake from ramming into other objects (col. 16 lines 1-5).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Ungruh with shielding bars, as disclosed by Knusting, as a way of protecting the rake head if rammed. 

Regarding claim 19, Ungruh discloses the raking machine of claim 16 further.
Ungruh does not disclose at least one first shielding bar attached to and extending perpendicularly out from said first support arm above a forward portion of said first rotary raking machine, and at least one second shielding bar attached to and extending perpendicularly out from said second support arm above a forward portion of said second rotary raking machine.
In the same field of endeavor, Knusting discloses shielding bars (127, 128) extending perpendicularly out from support arms above forward portions of raking machines to guard the rake from ramming into other objects (col. 16 lines 1-5).
. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ungruh in view of Moore (US 3760575 A).

Regarding claim 25, Ungruh discloses the raking machine of claim 16. 
Ungruh does not disclose a first handle on said first rotary raking machine and a second handle on said second rotary raking machine for adjusting the vertical heights thereof.
In the same field of endeavor, Moore discloses a handle (crank 66) on the hayrake for varying the height of the hayrake (col. 4 lines 4-8).
It would be obvious to one of ordinary skill in the art to provide the hayrakes disclosed by Ungruh with handles, as disclosed by Moore, as a way of varying the operating height. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8499538 B2 teaches a hay rake foldable both laterally and vertically, with four piston cylinders. DE 19736460 A1 teaches a hay rake with an adjustable lateral width.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         




/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671